Citation Nr: 1121732	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-25 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.     

The Veteran indicated on his August 2007 VA Form 9 that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for March 2009 and he was provided notice of this hearing in December 2008.  However, he failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

This case was previously before the Board in November 2009 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the March 2011 Informal Hearing Presentation, the Veteran timely objected to the noncompensable ratings for a left elbow and gastrointestinal disabilities.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Low back pathology is not currently shown and has not been shown at any time during the appeal period.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show complaints of low back pain beginning in September 2005.  Specifically, a September 2005 post-deployment health assessment shows complaints of "recurrent back pain."  The Veteran was afforded a pre-discharge VA examination in December 2005.  At that time, he reported complaints of back pain with spasm upon bending beginning in 2004.  

On physical examination, the Veteran had normal curvature of the lumbar spine.  He also had paravertebral muscle spasm.  Range of motion testing was normal but the examiner noted complaints of pain on motion.  Deep knee bend was normal and both hopping and straight leg raise resulted in pain, mostly on the left at 70 degrees.  X-rays of the lumbar spine were normal, and the examiner diagnosed a low back musculotendinous strain.

Pursuant to the November 2009 Board remand the Veteran was afforded a second VA examination in March 2010.  At that time, he complained of decreased motion, stiffness, weakness, spasms, and pain.  The pain began suddenly, was intense and sharp, was severe, and lasted for hours, weekly to monthly.  The pain radiated doe the back of the left calf.  

Physical examination of the spine revealed normal posture, head position, and symmetry in appearance.  Gait was also normal and there were no abnormal spinal curvatures except for lumbar lordosis.  There were no objective abnormalities of the thoracic sacrospinalis except for tenderness on the left side.  

Both motor and sensory examinations were normal. Detailed reflex examination was 3+, hyperactive, without clonus.  Range of motion testing revealed normal range of motion of the thoracolumbar spine but the examiner did not objective evidence of pain on active range of motion.  Lasegue's sign was negative.  X-ray examination was normal and the examiner found that there was no evidence of a current lumbar spine disorder.  

Also of record are private treatment records dated from May 2006 through January 2010.  These records show complaints of low back pain, particularly in May and July 2006 but do not show a diagnosis of a low back disorder.  

Based on the evidence above, the Board finds that the weight of the evidence is against the claim of service connection for a low back disorder as there is no diagnosis of a low back disorder.  Current disability is required in order to establish service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Complaints of low back pain, without a diagnosed or identifiable underlying malady or condition, do not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the Veteran complained of back pain on several occasions during service and was even diagnosed with low back musculotendinous strain during service, there is no evidence of a low back disorder at any time during the appeal period.  As there is nothing to service-connect, the appeal is denied.

In the March 2011 Informal Hearing Presentation, the Veteran argued that as service treatment records showed paravertebral spasm, and pain on motion and performing straight leg raising, this was evidence of a current disability.  The Board has considered carefully this statement as well as the Veteran's lay statements in support of his contention that he has a current low back disorder; however, the Board observes further that a diagnosis of a low back disorder is not capable of lay observation and requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He received follow-up due process letters in January 2010 and March 2010.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, June 2006, and January 2011, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him adequate physical examinations, obtained medical opinions as to the diagnosis, and afforded him the opportunity to give testimony before the Board although he declined to do so.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


